 
EXHIBIT 10.1


STOCK PURCHASE AGREEMENT




THIS AGREEMENT is entered into this 24th day of July, 2008, by and between the
Paul and Jane Meyer Family Foundation, a Texas not for profit corporation,
having its principal address at 4527 Lake Shore Drive, Waco, Texas 76710
(“Seller”), and Reliv International, Inc., a Delaware corporation, having its
principal place of business at 136 Chesterfield Industrial Boulevard,
Chesterfield, Missouri (the “Company”).


WHEREAS, Seller is the owner of Five Hundred Ninety-six Thousand Two Hundred
(596,200) shares of the common stock of the Company (such shares hereinafter
referred to as the “Shares”); and,


WHEREAS, Seller desires to sell and Company desires to purchase and redeem all
of the Shares on the terms and conditions provided herein.


NOW, THEREFORE, in consideration of the premises and of the terms, covenants and
conditions hereinafter contained, the parties hereto agree as follows:


1. Sale and Purchase of Shares. Subject to and on the terms and conditions
hereof, in reliance on the representations and warranties herein and for the
consideration herein, Seller agrees to sell to the Company, and the Company
agrees to purchase and redeem from Seller, all of the Shares at the price and on
the terms provided herein.


2. Purchase Price. The purchase price for all of the Shares shall be Six Dollars
($6.00) per share or an aggregate of Three Million Five Hundred Seventy-seven
Thousand Two Hundred Dollars ($3,577,200).


3. Payment. Subject to and on the terms and conditions hereof, and in full
payment of the purchase price hereunder, the Company shall, concurrently with
the deliveries described in Sections 4.1 and 4.2 below and confirmation of its
receipt of the Shares in the Company’s account designated in the instruction
letter described below, transfer to an account designated by Seller the
aggregate amount of the purchase price for the Shares provided for herein.


4. Closing and Transfer. The Closing of the transactions provided for herein
shall be held at the offices of the Company on July 25, 2008, or such later date
as may be mutually agreed upon by the parties. At the Closing:


4.1 Each party shall deliver to the other a fully executed copy of this
Agreement.


 
1

--------------------------------------------------------------------------------

 
 
4.2 Seller shall deliver all of the Shares to the Company by transfer of the
Shares, through the Depository Trust Company, from Seller’s brokerage account to
the Company’s brokerage account; to effect such transfer, Seller will deliver
instructions to its securities broker holding the Shares substantially in the
form of the instruction letter attached to this Agreement as Exhibit A (or such
other form as the parties may agree) and shall provide to the Company a copy of
the delivery of such instruction letter to its securities broker at the time of
the Closing.


4.3 The Company shall pay the purchase price for the Shares as provided in
Section 3 hereof and shall provide evidence to Seller of the wire transfer of
funds for that payment.


Effective at the time of Closing, the Company shall be entitled to transfer all
of the Shares on the books of the Company to the name of the Company.


5. Representations and Warranties of Seller. Seller represents and warrants to
the Company, as of the date hereof and as of the Closing, as follows:


5.1 Seller is the sole owner of, and has good and marketable title to, the
Shares free and clear of any and all contracts, options, commitments,
agreements, liens, claims or encumbrances whether or not of record.


5.2 Seller has all necessary corporate power and authority to enter into this
Agreement and to perform its obligations hereunder, and this Agreement, and the
transactions provided for herein, have been duly and validly authorized by
proper action of the Board of Directors of Seller. This Agreement has been duly
executed and delivered by Seller and constitutes a valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms.


5.3 The sale and transfer of the Shares as provided herein will not violate, or
constitute a default under, any agreement, commitment, contract, loan, security
agreement, pledge or other document or instrument to which Seller is a party or
by which Seller or any of the Shares are bound.


5.4 (i) Seller is fully informed concerning the business, condition, financial
and otherwise, assets, operations and prospects of the Company; (ii) Seller, or
its representatives, have read and have knowledge of all reports filed by the
Company with the Securities and Exchange Commission, including all Reports on
Form 10-K and Form 10-Q, (iii) neither the Company nor any officer, director,
agent or representative of the Company has made any representation or warranty,
or provided any information, to Sellers concerning or relating to the business,
condition, financial or otherwise, assets, operations or prospects of the
Company, except as is set forth in the public filings of the Company, and (iv)
the market value of the Company’s common stock as traded on the NASDAQ Stock
Market, or otherwise, may increase to an amount in excess of the purchase price
for the Shares, and nevertheless, Seller has determined and desire to sell the
Shares on the terms and at the price provided herein.
 
 
2

--------------------------------------------------------------------------------

 
The representations and warranties of Seller herein shall survive the Closing.


6. Representations and Warranties of the Company. The Company represents and
warrants to Seller, as of the date hereof and as of the Closing, as follows:


6.1 The Company has all necessary corporate power and authority to enter into
this Agreement and to perform its obligations hereunder and this Agreement, and
the transactions provided for herein, have been duly and validly authorized by
proper action of the Board of Directors of this Company. This Agreement has been
duly executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.


6.2 The Company has filed all Reports required by it to be filed with the
Securities and Exchange Commission, including all Reports on Form 10-K and Form
10-Q.


6.3 The Company has filed, or shall timely file, and make any and all reports or
disclosures, required to be made or filed, concerning or related to this
Agreement and the transactions provided for herein.


6.4 The Company’s purchase of the Shares as provided herein will not violate, or
constitute a default under, any agreement, commitment, contract, loan, security
agreement, pledge or other document or instrument to which the Company is a
party or by which the Company is bound.


The representations and warranties of the Company herein shall survive the
Closing.
  
7. Right of First Refusal.


  (a) If Seller or any of its Affiliates (as defined in Rule 405 promulgated
under the Securities Act of 1933, as amended) shall, at any time, desire to sell
some or all of the Remaining Shares in the open market or directly to a third
party (the “Third Party”), Seller and/or its Affiliates shall give written
notice of such desire to the Company, which notice shall contain the number of
shares Seller and/or any of its Affiliates desire to sell, if such sale is to be
made in the open market or whether it is a negotiated sale to a Third Party, the
proposed terms of the sale and, if the sale is a negotiated sale, the name and
address of the Third Party (the “Offer Notice”). The Company shall have the
right of first refusal to acquire all or any portion of the Remaining Shares
that Seller and/or any of its Affiliates desire to sell as specified in the
Offer Notice (the “Offered Shares”) for a period of two (2) days following the
date the Company receives the Offer Notice. The Company must give any such
notice of exercise to Seller within such two-day period. The Company may freely
assign its purchase option in whole or in part. The selling price and terms of
any sale of the Offered Shares to the Company or its assignees shall be the same
as set forth in the Offer Notice; and if the Offer Notice proposes sales for
cash in the open market, then the selling price to the Company or its assignees
for each Offered Share will be the closing price per share of the Company’s
common stock on the NASDAQ Global Select Market on the date the Offer Notice is
given.


 
3

--------------------------------------------------------------------------------

 
(b) If the Company does not exercise its right of first refusal within the
required two-day period provided above, Seller and/or any of its Affiliates
identified in the Offer Notice shall have the right, for a period of twenty (20)
days following the expiration of such two-day period, to sell to the Third Party
or in the open market, as identified in the Offer Notice, the Offered Shares not
purchased by the Company or its assignees; provided, however, that (i) if the
sale is to the Third Party, the sale shall be made by Seller and/or any of its
Affiliates to the Third Party as identified in the Offer Notice on terms that
are no more favorable to the purchaser of such Offered Shares than those set
forth in the Offer Notice, and (ii) if such Offered Shares not purchased by the
Company or its assignees are not sold by Seller and/or any of its Affiliates in
accordance with this Section 7(b) within the twenty (20)-day period described
herein, the Offered Shares shall again be subject to the right of first refusal
set forth above.


(c) The closing pursuant to the exercise of the right of first refusal under
Section 7(a) above shall take place no later than five (5) days after the
Company shall have notified Seller and any of its Affiliates of the exercise of
the right of first refusal and in the same manner as described in Section 4 of
this Agreement.


(d) If Seller and/or any of its Affiliates transfers any shares of common stock
of the Company by gift, it will obtain the donee’s written agreement to comply
with the right of first refusal in this Section 7 regarding any further sale of
those shares of common stock of the Company.


8. Specific Enforcement. The obligations of Seller hereunder are of a special,
unique, unusual and extraordinary character, thereby giving this Agreement
peculiar value so that the loss of the Shares or violation by Seller of this
Agreement could not reasonably or adequately be compensated in damages in an
action at law. Therefore, in addition to other remedies provided by law, the
Company shall have the right to compel specific performance hereof by Seller or
to obtain injunctive relief against violations hereof by Seller.


9. Further Assurances. Seller and the Company shall take such other and further
actions, execute such other and further documents as shall be reasonably
necessary or appropriate to effect and consummate the sale contemplated herein.


10. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered in person, delivered
by prepaid courier, mailed by prepaid certified mail (return receipt requested),
or transmitted by facsimile, to the parties as follows:


 
4

--------------------------------------------------------------------------------

 





 
If to Seller or any of its Affiliates, to:
Terry Irwin, Vice President
 
Paul and Jane Meyer Family Foundation
 
4527 Lake Shore Drive
 
Waco, Texas 76710
 
Facsimile: (254) 751-7733






 
If to Company, to:
Robert L. Montgomery
 
Chief Executive Officer
 
Reliv International, Inc.
 
136 Chesterfield Industrial Boulevard
 
Chesterfield, Missouri 63005
 
Facsimile: (636) 537-9753



Any notice that is (a) delivered in person or by prepaid courier shall be deemed
given, effective, and received upon delivery to (or refusal by) the addressee,
(b) mailed shall be deemed given, effective, and received upon the earlier of
delivery to (or refusal by) the addressee or the third business day after the
date of mailing, and (c) transmitted by facsimile shall be deemed given,
effective, and received upon receipt by the addressee as confirmed by the
facsimile transmission report.


11. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior written or oral warranties, representations, inducements, understandings,
commitments, agreements or contracts. This Agreement may not be modified except
by a writing signed by both of the parties.


12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective, heirs, personal
representatives, successors and assigns.


13. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in all respects in accordance with the laws of the State
of Missouri. This Agreement shall be deemed to have been executed in the State
of Missouri and the courts of the State of Missouri, County of St. Louis, or the
courts of the United States of America for the Eastern District of Missouri,
shall have exclusive jurisdiction of any case, action or proceeding arising
under or related to this Agreement. Each of the parties hereto consents to the
jurisdiction of such courts with respect to any such case, action or proceeding
and further consents to service of process in any action filed by the other
party by certified mail at the address of the party set forth herein.


[Remainder of page intentionally left blank.]


 
5

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.





 
RELIV INTERNATIONAL, INC.
         
By: /s/ Robert L. Montgomery        
 
Robert L. Montgomery, CEO

 
ATTEST:




/s/ Steven D. Albright         
Vice President



 
PAUL AND JANE MEYER FAMILY FOUNDATION
         
By: /s/ Terry Irwin                               
 
Terry Irwin, Vice President



 
 
6

--------------------------------------------------------------------------------

 


Paul & Jane Meyer Family Foundation
4527 Lake Shore Drive
Waco, Texas 76710




July ___, 2008




[Seller’s securities broker]


Re: Transfer of Shares of Reliv’ International, Inc.


Ladies and Gentlemen:


The undersigned is the holder of _______ shares (the “Shares”) of common stock
of Reliv’ International, Inc., a Delaware corporation (“Reliv”), CUSIP No. 75952
R 100, EIN 37-1172197.


You are hereby instructed to transfer and deliver the Shares, against payment,
via Depository Trust Company (“DTC”) to [name of Reliv’s broker (“Broker”),]
having DTC Participant No. _____, on July ____, 2008. The Shares are being
transferred for registration unto [Broker] Account No. ___________ for the
benefit of Reliv. In exchange for the transfer of the Shares to [Broker], you
are to receive for the undersigned’s account payment in the amount of
$3,577,200.







     
PAUL & JANE MEYER FAMILY FOUNDATION
         
By:_______________________________
 
Terry Irwin, Vice President



 
 
7

--------------------------------------------------------------------------------

 